NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2551
                                       __________

                                  YANILDA A. TORO,
                                              Appellant

                                             v.

                          N.J. STATE COURTS JUDGE;
                 OFFICER GEORGE ALLARD, Union County Officer
                     ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 3:20-cv-02589)
                      District Judge: Honorable Anne E. Thompson
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 3, 2022

              Before: RESTREPO, PHIPPS and RENDELL, Circuit Judges

                              (Opinion filed: June 17, 2022)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Yanilda Toro, proceeding pro se, appeals from an order dismissing her case for

lack of prosecution. For the reasons discussed below, we will affirm.

                                            I.

       Toro filed this action in 2020 against a New Jersey state court judge and a Union

County, New Jersey, police officer. Her allegations revolved around an altercation with

police in 2007 or 2008 that seemingly resulted in her arrest and subsequent criminal

prosecution. She sought $20 billion in damages. In the months after Toro filed her

complaint, she filed several letters with the District Court seeking to add claims and

parties to the action and requesting that her case be consolidated with others she had

filed. In October 2020, the District Court denied Toro’s request for consolidation but

provided her with 30 days to submit an amended complaint including all claims and

parties.

       Toro did not file an amended complaint, and the District Court issued a notice of

call for dismissal after the action had been pending for more than 90 days with no action

being taken. Toro was afforded 14 days to demonstrate good cause as to why her case

should not be dismissed, but she did not respond. The District Court entered an order on

February 16, 2021, dismissing the case without prejudice pursuant to District of New

Jersey Local Civil Rule 41.1(a). Toro appeals.

                                           II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. See Wynder v. McMahon,

360 F.3d 73, 76 (2d Cir. 2004) (noting that a dismissal without prejudice for failure to

prosecute “that does not give leave to amend and closes the case is a final, appealable

                                             2
order under [§ 1291]”). We review a district court’s order dismissing a case for failure to

prosecute for abuse of discretion. See Briscoe v. Klaus, 538 F.3d 252, 257 (3d Cir.

2008).

                                             III.

         In her brief, Toro largely reiterates the allegations made in her complaint, but she

does not address the District Court’s dismissal of her case for failure to prosecute. We

therefore deem forfeited any challenge to that ruling. See In re Wettach, 811 F.3d 99,

115 (3d Cir. 2016) (deeming forfeited arguments that were not developed in the

appellants’ opening brief); see also Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245

(3d Cir. 2013) (noting that pro se litigants “must abide by the same rules that apply to all

other litigants”). Even if Toro had preserved such a challenge, however, we discern no

abuse of discretion in the District Court’s decision.

         While district courts are generally required to balance the factors set forth in

Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984), in deciding

whether dismissal with prejudice is appropriate, the District Court here dismissed Toro’s

claims without prejudice. And even assuming Poulis applies here, balancing of the

factors set forth therein is unnecessary when a litigant’s conduct makes adjudication of

the case impossible. See Guyer v. Beard, 907 F.2d 1424, 1429-30 (3d Cir. 1990). We

are satisfied that this is such a case. Namely, Toro did not file an amended complaint

despite being directed to do so by the District Court, and it appears that she failed to

update her address of record. The District Court sought to reach Toro after her case lay

dormant for months, but she did not respond, and her mail was returned as undeliverable.

                                                3
Under these circumstances, the District Court did not err in dismissing Toro’s action. See

In re Westinghouse Sec. Litig., 90 F.3d 696, 704 (3d Cir. 1996) (stating that when

plaintiffs failed to replead after being directed to do so, “it is difficult to conceive of what

other course the court could have followed” apart from dismissing the complaint (citation

and quotation marks omitted)); Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per

curiam) (affirming dismissal for lack of prosecution where litigant failed to update

address and noting that “[a]n order to show cause why dismissal was not warranted or an

order imposing sanctions would only find itself taking a round trip tour through the

United States mail”).1

       Accordingly, we will affirm the judgment of the District Court.2




1
  In her brief, Toro argues that her case should be consolidated with another action filed
in the District Court in which she raised essentially the same allegations as those at issue
here. However, Toro filed that action after this case was closed, and it has also since
been closed due to her failure to pay the filing fee or move to proceed in forma pauperis.
To the extent that Toro requests, in her response to the Appellee’s non-participation
letter, a default judgment in her favor, that request is denied.
2
 Toro’s motion for appointment of counsel is denied. See Tabron v. Grace, 6 F.3d 147,
155-57 (3d Cir. 1993).
                                               4